Case: 16-10059      Document: 00513684609         Page: 1    Date Filed: 09/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-10059
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 20, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,
                                                 Plaintiff–Appellee,
versus
CALLETANO GALARZA-MORALES, Also Known as Tommy Salgado,
 Also Known as Callentano Morales-Galarza,
 Also Known as Tommy Calletano,
                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:10-CR-95-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       The attorney appointed to represent Calletano Galarza-Morales has
moved for leave to withdraw and has filed a brief in accordance with Anders v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10059    Document: 00513684609     Page: 2   Date Filed: 09/20/2016


                                 No. 16-10059

California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Galarza-Morales has filed a response. The record is not sufficiently
developed to allow us to make a fair evaluation of Galarza-Morales’s claim of
ineffective assistance of counsel, so we decline to consider it, but without pre-
judice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014).

      We have reviewed counsel’s brief, relevant portions of the record re-
flected therein, and Galarza-Morales’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the appeal is DISMISSED. See 5TH
CIR. R. 42.2.




                                       2